UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTER ENDED JUNE 30, 2011. o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NUMBER: 0-53504 KEATING CAPITAL, INC. (Exact name of registrant as specified in its charter) Maryland 26-2582882 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5arkway, Suite 1000 Greenwood Village, CO80111 (Address of principal executive office) (720) 889-0139 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filerx Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. The number of shares of the issuer’s Common Stock, $0.001 par value, outstanding as of August 12, 2011 was 9,283,559. TABLE OF CONTENTS Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 1 Statements of Assets and Liabilities as of June 30, 2011 and December 31, 2010 1 Statements of Operations for the three and six months ended June 30, 2011 and 2010 2 Statements of Changes in Net Assets for the six months ended June 30, 2011 and 2010 3 Statements of Cash Flows for the six months ended June 30, 2011 and 2010 4 Schedule of Investments as of June 30, 2011 5 Schedule of Investments as of December 31, 2010 7 Financial Highlights for the six months ended June 30, 2011 and 2010 8 Notes to Unaudited Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 43 Item 4. Controls and Procedures 43 PART II.OTHER INFORMATION Item 1. Legal Proceedings 44 Item1A. Risk Factors 44 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 3. Defaults Upon Senior Securities 44 Item 4. Reserved 44 Item 5. Other Information 44 Item 6. Exhibits 44 SIGNATURES 46 i PART I – FINANCIAL INFORMATION Item1. Financial Statements Keating Capital, Inc. Statement of Assets and Liabilities (Unaudited) June 30, December 31, Assets Investments in portfolio company securities at fair value: Non-control/non-affiliate investments: Private portfolio companies (Cost: $13,000,512 and $3,600,491, respectively) $ $ Publicly-traded portfolio companies (Cost: $1,999,991 and $0, respectively) - Total, investments in portfolio company securities at fair value Short-term investments at fair value (Cost: $0 and $13,500,000, respectively) - Cash and cash equivalents Prepaid expenses and other assets Deferred offering costs - Total Assets Liabilities Base management fees payable to Investment Adviser Accrued incentive fees payable to Investment Adviser Administrative expenses payable to Investment Adviser Reimbursable expenses payable to Investment Adviser Accounts payable Accrued expenses and other liabilities Total Liabilities Net Assets $ $ Components of Net Assets: Common stock, $0.001 par value; 200,000,000 shares authorized; 7,628,242 and 2,860,299 shares issued and outstanding as of June 30, 2011 and December 31, 2010, respectively $ $ Additional paid-in capital Accumulated undistributed net investment loss ) ) Accumulated distributions in excess of net realized gains on investments ) - Net unrealized appreciation on investments Net Assets $ $ Common Shares Outstanding Net Asset Value Per Outstanding Common Share $ $ The accompanying notes are an integral part of these financial statements. 1 Keating Capital, Inc. Statements of Operations (Unaudited) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, Investment Income Interest and dividend income: Certificate of deposit and money market investments $ Other income - - - Total Investment Income Operating Expenses Base management fees Incentive fees - - Administrative expenses allocated from Investment Adviser Legal and professional fees Directors' fees Stock transfer agent fees Printing and fulfillment expenses Postage and delivery expenses Stock issuance expenses General and administrative expenses Total Operating Expenses Net Investment Loss ) Net Change in Unrealized Appreciation on Investments Non-control/non-affiliate investments - Net Change in Unrealized Appreciation On Investments - Net Decrease in Net Assets Resulting From Operations $ ) $ ) $ ) $ ) Net Decrease in Net Assets Resulting from Operations Per Common Share $ ) $ ) $ ) $ ) Weighted Average Number of Common Shares Outstanding: Basic and Diluted The accompanying notes are an integral part of these financial statements. 2 Keating Capital, Inc. Statements of Changes in Net Assets (Unaudited) Six Months Ended June 30, June 30, Changes in Net Assets from Operations Net investment loss $ ) $ ) Net change in unrealized appreciation on investments Net Decrease in Net Assets Resulting from Operations ) ) Changes in Net Assets from Stockholder Distributions Distributions in excess of net realized gains on investments ) - Net Decrease in Net Assets Resulting from Stockholder Distributions ) - Changes in Net Assets from Capital Stock Transactions Issuance of common stock in continuous public offering (1) Offering costs from issuance of common stock ) ) Amortization of deferred offering costs ) ) Net Increase in Net Assets Resulting From Capital Stock Transactions Net Increase in Net Assets Net assets at beginning of period Net Assets at End of Period (2) $ $ All shares were sold at a price of either $9.30 or $10.00, depending on whether or not sales commissions were waived by the dealer manager. Net Assets at June 30, 2011 and 2010 include no accumulated undistributed net investment income and no accumulated undistributed net realized gains. The accompanying notes are an integral part of these financial statements. 3 Keating Capital, Inc. Statements of Cash Flows (Unaudited) Six Months Ended June 30, June 30, Cash Flows From Operating Activities Net decrease in net assets resulting from operations $ ) $ ) Adjustments to reconcile net decrease in net assets resulting from operations to net cash used in operating activities: Net change in unrealized appreciation on investments ) ) Changes in operating assets and liabilities: Decrease (increase) in prepaid expenses and other assets ) Increase in base management fees payable to Investment Adviser Increase in accrued incentive fees payable to Investment Adviser - (Decrease) increase in administrative expenses payable to Investment Adviser ) (Decrease) in reimbursable expenses payable to Investment Adviser ) ) (Decrease) increase in accounts payable ) Increase (decrease) in accrued expenses and other liabilities ) Net cash used in operating activities ) ) Cash Flows From Investing Activities Investments in portfolio companies ) ) Purchases of short-term investments ) ) Proceeds from maturities of short-term investments Net cash provided by (used in) investing activities ) Cash Flows From Financing Activities Gross proceeds from issuance of common stock Offering costs from issuance of common stock ) ) Additions to deferred stock offering costs ) ) Stockholder distributions ) - Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental Disclosure of Non-Cash Financing Activities Amortization of deferred offering costs $ $ The accompanying notes are an integral part of these financial statements. 4 Keating Capital, Inc. Schedule of Investments June 30, 2011 (Unaudited) % of Portfolio Company Industry / Description Type of Investment Shares Cost Fair Value Net Assets Non-Control/Non-Affiliate Investments (1) Private Portfolio Companies: Livescribe, Inc. Consumer Products - Consumer Electronics Series C Convertible Preferred Stock (3)(4) % Series C Convertible Preferred Stock Warrants (6) % MBA Polymers, Inc. Cleantech - Recycling Series G Convertible Preferred Stock (3)(4) % BrightSource Energy, Inc. Cleantech - Solar Energy Series E Convertible Preferred Stock (3)(4) % Harvest Power, Inc. Cleantech - Waste Management Series B Convertible Preferred Stock (3)(5) % Suniva, Inc. Cleantech - Solar Energy Series D Convertible Preferred Stock (3)(4) % Xtime, Inc. Internet & Software - Software as a Service Series F Convertible Preferred Stock (3)(4) % Subtotal - Private Portfolio Companies $ $ % Publicly-Traded Portfolio Companies: NeoPhotonics Corporation Technology - Communications Equipment Common Stock (7) % Solazyme, Inc. Cleantech - Renewable Oils Common Stock (8) % Subtotal - Publicly-Traded Portfolio Companies $ $ % Total - Investments in Portfolio Company Securities (2) $ $ % The accompanying notes are an integral part of these financial statements. 5 Keating Capital, Inc. Schedule of Investments June 30, 2011 (Unaudited) % of Reconciliation to Net Assets Amount Net Assets Investments in portfolio company securities at fair value $ % Cash and cash equivalents % Prepaid expenses and other assets % Less: Total Liabilities ) -1.07 % Net Assets $ % Control investments are defined by the Investment Company Act of 1940, as amended (the "1940 Act"), as investments in which more than 25% of the voting securities are owned or where the ability to nominate greater than 50% of the board representation is maintained.Affiliate investments are defined by the 1940 Act as investments in which between 5% and 25% of the voting securities are owned. Non-Control/Non-Affiliate investments are defined by the 1940 Act as investments that are neither Control Investments nor Affiliate Investments. The aggregate cost basis for federal income tax purposes of Non-Control/Non-Affiliate investments is $15,000,503.The gross unrealized appreciation based on the tax cost basis of these securities is $1,348,714. The gross unrealized depreciation based on the tax cost basis of these securities is $9,000. The shares of preferred stock represented by these investments are subject to legal restrictions on transfer pursuant to the Securities Act of 1933, as amended (the "Securities Act") and may only be sold pursuant to a registration statement under the Securities Act or an available exemption from registration thereunder.These shares are also subject to a contractual lock-up for a period of six months following completion of an initial public offering. The shares of preferred stock represented by these investments carry a non-cumulative, preferred dividend payable when and if declared by the portfolio company's board of directors. Since no dividends have been declared or paid with respect to these investments, these investments are considered to be non-income producing. The shares of preferred stock represented by this investment carry a cumulative preferred dividend, which is payable only when declared by the portfolio company's board of directors or upon a qualifying liquidation event. Since no dividends have been declared or paid with respect to this investment, this investment is considered to be non-income producing. The Warrants grant the holder the right to purchase shares of Series C convertible preferred stock at an exercise price of $0.50 per share. The Warrants have a contractual life of five years, expiring on June 30, 2015. On February 2, 2011, NeoPhotonics completed an initial public offering of its common stock at a price of $11.00 per share.Prior to the initial public offering, the Company’s Series X convertible preferred stock converted into 160,000 shares of NeoPhotonics common stock, which common shares are subject to a six-month lockup provision expiring in August 2011. On May 27, 2011, Solazyme completed an initial public offering of its common stock at a price of $18.00 per share.Prior to the initial public offering, the Company’s Series D convertible preferred stock converted into 112,927 shares of Solazyme common stock, which common shares are subject to a six-month lockup provision expiring in November 2011. The accompanying notes are an integral part of these financial statements. 6 Keating Capital, Inc. Schedule of Investments December 31, 2010 (Unaudited) % of Portfolio Company Industry / Description Type of Investment Shares Cost Fair Value Net Assets Non-Control/Non-Affiliate Investments (1) Private Portfolio Companies: NeoPhotonics Corporation Technology - Communications Equipment Series X Convertible Preferred Stock (3)(4)(7) $ $ % Livescribe, Inc. Consumer Products - Consumer Electronics Series C Convertible Preferred Stock (3)(4) % Series C Convertible Preferred Stock Warrants (5) % Solazyme, Inc. Cleantech - Renewable Oils Series D Convertible Preferred Stock (3)(4) % MBA Polymers, Inc. Cleantech - Recycling Series G Convertible Preferred Stock (3)(4) % Total - Investments in Portfolio Company Securities (2) $ $ % Short-Term Investments Certificates of Deposit Maturing on January 6, 2011 (6) Annual Percentage Yield of 0.45% $ $ % Total - Short-Term Investments $ $ % Total - Investments in Portfolio Company Securities and Short-Term Investments $ $ % % of Reconciliation to Net Assets Amount Net Assets Investments in portfolio company securities and short-term investments $ % Cash and cash equivalents % Prepaid expenses and other assets % Deferred offering costs % Less: Total Liabilities ) -1.78 % Net Assets $ % Control investments are defined by the Investment Company Act of 1940, as amended (the "1940 Act"), as investments in which more than 25% of the voting securities are owned or where the ability to nominate greater than 50% of the board representation is maintained.Affiliate investments are defined by the 1940 Act as investments in which between 5% and 25% of the voting securities are owned. Non-Control/Non-Affiliate investments are defined by the 1940 Act as investments that are neither Control Investments nor Affiliate Investments. The aggregate cost basis for federal income tax purposes of Non-Control/Non-Affiliate investments is $3,600,491.The gross unrealized appreciation based on the tax cost basis of these securities is $578,705. The gross unrealized depreciation based on the tax cost basis of these securities is $1,589. The shares of preferred stock represented by these investments are subject to legal restrictions on transfer pursuant to the Securities Act and may only be sold pursuant to a registration statement under the Securities Act or an available exemption from registration thereunder. These shares are also subject to a contractual lock-up for a period of six months following completion of an initial public offering. The shares of preferred stock represented by these investments carry a non-cumulative, preferred dividend payable when and if declared by the portfolio company's board of directors. Since no dividends have been declared or paid with respect to these investments, these investments are considered to be non-income producing. The Warrants grant the holder the right to purchase shares of Series C convertible preferred stock at an exercise price of $0.50 per share. The Warrants have a contractual life of five years, expiring on June 30, 2015. Fair value reflects amortized cost as of December 31, 2010. On February 2, 2011, NeoPhotonics completed an initial public offering of its common stock at a price of $11.00 per share.Prior to the initial public offering, the Company’s Series X convertible preferred stock converted into 160,000 shares of NeoPhotonics common stock, which common shares are subject to a six-month lockup provision expiring in August 2011. The accompanying notes are an integral part of these financial statements. 7 Keating Capital, Inc. Financial Highlights (Unaudited) Six Months Ended June 30, June 30, Per Common Share Data Net asset value, beginning of period (1) $ $ Net investment loss (2) ) ) Net change in unrealized appreciation on investments (2) Net (decrease) increase in net assets resulting from operations ) ) Stockholder distributions: Distributions in excess of net realized gains on investments (2) ) - Net decrease in net assets resulting for stockholder distributions ) - Capital stock transactions: Issuance of common stock in continuous public offering (3) Offering costs from issuance of common stock (2) ) ) Amortization of deferred offering costs (2) ) ) Net increase in net assets from capital stock transactions Net asset value, end of period (1) $ $ Common shares outstanding, beginning of period Common shares outstanding, end of period Weighted average common shares outstanding during period Total return based on change in net asset value and stockholder distributions (4) % % Supplemental Data and Ratios Net assets, beginning of period $ $ Net assets, end of period $ $ Average net assets during period $ $ Annualized ratio of operating expenses to average net assets % % Annualized ratio of net investment loss to average net assets -9.26
